1                                                                                           FILED
                                                                                           May 18, 2021
                                                                                        CLERK, U.S. DISTRICT COURT
2                                                                                     EASTERN DISTRICT OF CALIFORNIA




3                                IN THE UNITED STATES DISTRICT COURT
4                                    EASTERN DISTRICT OF CALIFORNIA
5

6    UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00028-DAD-BAM
7                                  Plaintiff,             ORDER ALLOWING DEFENDANT’S
8                           v.                            APPEARANCE ON STATE OF CALIFORNIA
                                                          WRIT FOR HABAES CORPUS AD
9    GABRIEL MATA.,                                       PROSEQUENDUM

10                                Defendant.
11

12          On May 14, 2021, Superior Court Judge Heather Jones for the State of California, County of
13   Fresno, requested that the body of the above named defendant be produced in Fresno County Superior
14   Court in order that proceedings in connection with People v. Gabriel Mata, F19900201, may proceed.
15   The defendant’s appearance is necessary for that hearing to proceed. The defendant is currently in the
16   custody of the United States Marshal, charged in the above-entitled action, housed at the Fresno County
17   Jail. Defendant Gabriel Mata will be before the United States District Court on May 24, 2021 at 9:00am
18   for sentencing. It appearing that the defendant needs to be present for a hearing in the state action, and
19   that the next court appearance in the above-entitled case will not conflict with his state appearance:
20          IT IS HEREBY ORDERED that deputies of the Fresno County Sheriff’s Office or their designee
21   may produce the defendant in Fresno County Superior court on May 25, 2021, for purposes of his
22   presence at the pre-preliminary hearing, but shall return him to the custody of the United States Marshal
23   Service in the physical custody of Fresno County Jail immediately after the proceeding has concluded
24   on May 25, 2021.
25

26                  May 18
            Dated: _______         , 2021                         __________________________________
                                                                  Honorable Erica P. Grosjean
27                                                                United States Magistrate Judge
28

                                                          1
30
